Beck, P. .J.
(After stating the facts.) We are'of the opinion that the court properly held that the petition should be dismissed. Whatever rights the petitioners had in the estate of Josephine Gregory depended, not upon her status as the legally adopted child, but upon equities growing out of the agreement between the mother of Josephine and Samuel Gregory to adopt her as his child, and the action taken thereunder by the parties to the agreement and the petitioners. “The authorities- very generally establish the proposition that a parol obligation by a person to adopt the child of another as his own, accompanied by a virtual though not a statutory adoption, and acted upon by "both parties during the obligor’s life, may be enforced, upon the death of the obligor, by adjudging the child entitled as a child to the property of the obligor who dies without disposing of his property by will.” Crawford V. Wilson, 139 Ga. 654 (78 S. E. 30, 44 L. R. A. (N. S.) 773). If the petitioners in this case had moved in time and had established the allegations of their petition by proof, they might have shown such a status as would have entitled them to recover upon equities arising out of the agreement as to adoption of the said Josephine. But the status out of which -the equity insisted upon arises began about fifty years before the present suit was brought, and the work done by Josephine and the performance of her alleged filial duties to Samuel Gregory had been performed about forty years before the suit was brought. In all that time no steps had been taken to have a statutory adoption completed or to have the equitable status insisted upon declared and established’. While the mere lapse of forty or fifty years might not in some cases be an insuperable obstacle to the establishment of a title or an equity in property, we think in a case like that presented here it was one for the application of the rule that “Equity gives no relief to one whose long delay renders the ascertainment of the *342truth difficult, though no legal limitation bars the right.” Civil Code, § 4536. In the case of Crawford v. Wilson, from which the extract quoted above was taken, there was no such delay in having the status of the party claiming to have been adopted established; the petitioner in that case, claiming to have been adopted by the person whose estate she claimed 'as an heir, moved promptly after the death of the alleged adopting parent: In the present case the petition to establish the equitable status upon which the rights of the plaintiffs depend was not brought until about 19 years after the death of the alleged adopting parent, and, as we have already remarked, about fifty years after the time when the status began which it is contended gave Josephine Gregory her rights as an adopted child. We think it is clearly a case for the application of the rule that equity gives no relief to one whose delay renders the ascertainment of the truth difficult.

Judgment affirmed.


All the Justices concur.